Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/147034 has claims 1-20 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional application No. 62/566,074, which was filed on September 29, 2017 and of U.S. provisional patent application no. 62/611,920, which was filed on December 29, 2017. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7-8 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i)	As per claims 7 and 16, the claims recite “automatically replacing the second component in the circuit design with a third component- However, these claims donot specify the purpose of the third component and why/how it is being used in the claimed invention. Without the purpose of the third component explicitly recited in the claim, the third component and the overall meaning of the claim in indefinite. For the purpose of examination, examiner assume the third component as part of plurality of component of the circuit design (e.g. like the second component). 
Depended claims 8 and 17 are rejected based on their dependency on rejected claim 7 and 16 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guofu et al., hereafter Guofu (“A method of multi-objective reliability tolerance design for electronic circuits”, Chinese Journal of Aeronautics, 2013,26(1): 161–170).

Regarding Claim 1, Guofu discloses a method comprising:
receiving a circuit design including a plurality of components associated with a plurality of component parameters (Guofu: sections 2.1 and 4.1: Identification of critical components; Figure 4- PSpice model of the LED driver; Note the different components such as resistor, capacitors, Diodes etc.; Table 1, Table 2, Table 3, equations (5), (6): Note the plurality of component parameters such as Sensitivity and circuit component parameter values and current and voltage values);
adjusting a value of a particular component parameter of the plurality of component parameters based on a tolerance to generate a modified plurality of component parameters (Guofu: Section 4.3: Tolerance analysis; Note the  output voltage levels and Resistor and capacitor levels based on the tolerance level; Also note the result of multi-objective tolerance design fulfills the requirement. U12 (65) uniform array is selected to perform worst-case analysis shown in Table 2);
determining, based on inputting the modified plurality of component parameters into a circuit calculator, that an operating value of the circuit design is sensitive to the particular component parameter (Guofu: Section 4.2: Sensitivity analysis; Section 4.3: Tolerance analysis; Figure 5, Figure 6, Figure 8 and Figure 10: Note the sensitive parameters that affect the multi-objective stresses and output current (i.e. operating value of circuit design) are given in Eq. (6), where the elements in the left column such as U5, R2 are sensitive components correspondingly; Also note the PSpice simulation(i.e. circuit calculator) that is operated to carry out sensitivity analysis for the factors that affect the fluctuations of those electrical stresses);
selecting a simulation of the circuit design to perform based on the particular component parameter (Guofu: Section 4.3-Page 166 paragraph 1, Figure 7: For the definite purpose of the output current Iout, this paper uses the Monte Carlo method to improve the output current fluctuations within the range of (700± 15) mA and qualification rate higher than 95%. For example, the result of the Monte Carlo analysis with U12 tolerance ±2%, R11 ±0.1%, R14± 1%, R15± 2%, and R16 ±2% is shown in Fig. 7. It can be seen that the output current of the LED driver is close to normal distribution); and
performing the simulation to determine whether the circuit design supports one or more design limits (Guofu: Sections 5, 5.1, Figure 8, Figure 9: multi-objective tolerance design; the stresses on critical components are within the specification limit and to improve the quality and stability of the LED driver).

Regarding claims 10 and 19, the claims recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Regarding Claim 2, Guofu discloses the method of claim 1, further disclosing wherein the circuit calculator corresponds to an equation configured to generate a plurality of operating values associated with the circuit design based on a set of component parameters of the plurality of components included in the circuit design (Guofu: Sections 4.3, Equations 7-12, Table 2 and 3: Note the plurality of operating values associated with the circuit design based on a set of component parameters of the plurality of components included in the circuit design represented by equations 7-12 and Table 2 and 3).

Regarding claims 11 and 20, the claims recite the same substantive limitations as claim 2 and are rejected using the same teachings.

Regarding Claim 3, Guofu discloses the method of claim 1, further disclosing, wherein the simulation includes a transient simulation, an alternating current simulation, a parametric simulation, or a combination thereof (Guofu: Figure 10(d): Ripple current on electrolytic capacitor (i.e. ac current simulation); Figure 8: output current simulation (parametric simulation); abstract: Monte Carlo and worst-case analysis, Design of experiment and regression analysis, sensitivity analysis (illustration of Transient simulation)). 

Regarding claim 12, the claim recites the same substantive limitations as claim 3 and is rejected using the same teachings.

Regarding Claim 4, Guofu discloses the method of claim 1, further disclosing, wherein the plurality of component parameters include a capacitance, a resistance, an inductance, a forward voltage drop, or a combination thereof (Guofu: Figure 4- PSpice model of the LED driver; Note the different components such as resistor, capacitors, Diodes etc.; Table 1, Table 2, Table 3, equations (5), (6) : Note the plurality of component parameters such as Sensitivity and circuit component parameter values and current and voltage values; section 3.2: forward-bias voltage of the LED driver).

Regarding claim 13, the claim recites the same substantive limitations as claim 4 and is rejected using the same teachings.

Regarding Claim 5, Guofu discloses the method of claim 1, further disclosing, wherein the plurality of components include a capacitor, a diode, an inductor, a resistor, or a combination thereof (Guofu: Figure 4: PSpice model of the LED driver which includes combinations of capacitance, a resistance, an inductance).

Regarding claim 14, the claim recites the same substantive limitations as claim 5 and is rejected using the same teachings.

Regarding Claim 6, Guofu discloses the method of claim 1, further disclosing, wherein the operating value corresponds to a root mean square of ripple current, a power dissipation, a crossover frequency, a temperature, a feedback tolerance, a thermal resistance, voltage drop, or a ripple voltage (Guofu: Figure 8 and Figure 10 (a), (b), (c), (d) and (e)).

Regarding claim 15, the claim recites the same substantive limitations as claim 6 and is rejected using the same teachings.

Regarding Claim 7, Guofu discloses the method of claim 1, further comprising:
adjusting a second component parameter associated with a second component;
and

and
automatically replacing the second component in the circuit design with a third component (Guofu: abstract: multi-objective reliability tolerance design-Note that The optimal tolerance levels are selected in accord with a quality-cost model to improve consistency of output response and reduce failure rates of critical components synchronously; Section 4.2: Sensitivity analysis; Section 4.3: Tolerance analysis; Figure5 and Figure 6: Note the sensitive parameters that affect the multi-objective stresses and output current are given in Eq. (6), where the elements in the left column such as U5, R2 are sensitive components correspondingly; Also note the PSpice simulation(i.e. circuit calculator) that is operated to carry out sensitivity analysis for the factors that affect the fluctuations of those electrical stresses; Examiner’s Remark(ER): Note that multiple component’s tolerance level are adjusted and utilized and the output current is determined based on optimum adjusted levels of multiple components-Figure 10) .

Regarding claim 16, the claim recites the same substantive limitations as claim 7 and is rejected using the same teachings.

Regarding Claim 8, Guofu discloses the method of claim 7, further comprising identifying the third component using a non-linear solver (Guofu: Equations 5-12; Note the non-linear solvers represented by these equations in identifying the tolerance levels of the circuit components).

Regarding claim 17, the claim recites the same substantive limitations as claim 8 and is rejected using the same teachings.

Regarding Claim 9, Guofu discloses the method of claim 1, further comprising outputting a graphical user interface displaying an evaluation of the circuit design based on the simulation (Guofu: page 162; Monte Carlo analysis using PSpice simulation; EDA simulation-(Examiner’s Remark(ER) All these tools have GUI interface for evaluations and displaying the simulation result).
	
Regarding claim 18, the claim recites the same substantive limitations as claim 9 and is rejected using the same teachings.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
* Miranda et al. (Pub. No.: US 2011/0178789 A1).
* Fang et al. (Pub. No.: US 2011/0098990 A1).

* Joel Reuben Phillips (Pub. No.: US 2009/0228250 A1).
* Xu et al. (Patent No.: US 8,533,136 B1).
* Barker et al. (Pub. No.: US 2008/0195359 A1).
* Arora et al. (Pub. No.: US 2005/0206394 A1).
* Buck et al.  (Pub. No.: US 2017 /0199953 A1).
* Keiter et al. (“Sensitivity Analysis in Xyce”, 2016, Sandia National Laboratories, pp 1-48).
* Ilievski1 et al. (“Adjoint Transient Sensitivity Analysis in Circuit Simulation”, 2007, ResearchGate, pp 1-9).
* Gunyan et al. (“Nonlinear Validation of Arbitrary Load X-parameter and Measurement-Based Device Models”, 2009, IEEE, pp 1-4).
* Antreich et al. (“Circuit Analysis and Optimization Driven by Worst-Case Distances”, 1992, IEEE, pp 684-698).
* Agilent (“Transient and Convolution Simulation”, 2011, Agilent Technologies, pp 1-38).

6.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending .

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127